Citation Nr: 1544080	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals, left foot injury, status post fracture left OS calcis (heel) and 5th metatarsal, post-operative, with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in order to determine the current severity of his service-connected residuals, left foot injury, status post fracture left OS calcis and 5th metatarsal, post-operative, with scar.  The Veteran underwent a VA examination in March 2013. However, in August 2015, the Veteran submitted a March 2015 examination conducted by Renaissance Imaging Center, which suggests that the disorder may have worsened.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for residuals, left foot injury, status post fracture left OS calcis and 5th metatarsal, post-operative, with scar.  In conjunction with the examination, the electronic claims file, including a copy of this remand, must be made available to the examiner for review of the case.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should describe all symptomatology, to include range of motion of the left foot (specifying at what degree in motion pain begins).  The examiner should also describe any functional loss pertaining to the service-connected left foot disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also determine whether there is ankylosis of the subastragalar or tarsal joints or malunion of the os calcis or astragalus.

Additionally, the examiner should describe whether the surgical scar on the Veteran's left foot is painful or unstable.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report

2. Conduct any other appropriate development deemed necessary.  Then, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




